UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARY FRANCES WAGLEY et al.,

                         Plaintiffs,                              ORDER

           v.                                                18 Civ. 8668 (PGG)

JPMORGAN CHASE BANK, N.A.,
individually, as trustee of the MARY
PENNEY WAGLEY IRREVOCABLE
TRUST, et al.,

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

             The conference in this action currently scheduled for May 7, 2021 is adjourned to

May 21, 2021 at 10:15 a.m.


Dated: New York, New York
       May 7, 2021
                                                  SO ORDERED.


                                                  _______________________________
                                                  Paul G. Gardephe
                                                  United States District Judge
